DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umezuki (US 2012/0179776 A1) and further in view of Falk (US 2013/0100848 A1). 




Umezuki teaches a control device that controls a drive device, the control device comprising: 
a physical first communication port that connects to a first network to which an information processing device belongs; (Umezuki; FIG. 1-2; ¶ [0046]-[0069]; A physical device, with a port connecting to a network.) 
a physical second communication port that connects to a second network to which the drive device belongs; and (Umezuki; FIG. 1-2; Summary, ¶ [0046]-[0069]; A system containing a plurality of devices, with a plurality of ports connecting to a plurality of networks.) 
a storage device that stores a user program created for controlling the drive device, (Umezuki; FIG. 1-2; Background, Summary, ¶ [0026]-[0043], [0180]; A storage device containing a program for controlling operation of the embodiment(s).) 
Umezuki does not explicitly suggest the user program including a filtering function for switching a filtering condition in accordance with a setting for the filtering condition that is input during execution of the user program, the filtering condition being used for determining whether or not to transmit communication data received from one device to another device, the one device being one of the drive device and the information processing device, the other device being the other of the drive device and the information processing device.
However, in analogous art, Falk teaches the user program including a filtering function for switching a filtering condition in accordance with a setting for the filtering condition that is input during execution of the user program, (Falk; FIG. 1-5; ¶ [0010]-
the filtering condition being used for determining whether or not to transmit communication data received from one device to another device, (Falk; FIG. 1-5; ¶ [0010]-[0067]; The filtering determines whether to transmit of reject data packets.) 
the one device being one of the drive device and the information processing device, (Falk; FIG. 1-5; ¶ [0010]-[0067]; A plurality of nodes.) 
the other device being the other of the drive device and the information processing device. (Falk; FIG. 1-5; ¶ [0010]-[0067]; A plurality of nodes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Umezuki in view of Falk to filter input for the reasons of creating a method of filtering data packets based on conditions and criterions transmitted between nodes. (Falk ¶ [0006], [0010]-[0011], [0025]-[0031] 

Re Claim 2, Umezuki-Falk discloses the control device according to claim 1, wherein the setting for the filtering condition that is input includes a setting for specifying whether or not to execute a process for changing the filtering condition. (Falk; FIG. 1; ¶ [0025]-[0032]; The embodiment(s) detail the changing of filtering conditions associated with filtering execution.) 

Re Claim 3, Umezuki-Falk discloses the control device according to claim 1, 
wherein the setting for the filtering condition that is input includes a setting for specifying an operation mode of the filtering function when the filtering condition is 
the operation mode includes a mode in which only the communication data received from the one device is transmitted to the other device, and (Falk; FIG. 1; ¶ [0025]-[0032]; Transmitting the data to another device.) 
a mode in which the communication data received from the one device is not transmitted to the other device. (Falk; FIG. 1; ¶ [0025]-[0032]; The data is not transmitted.) 

Re Claim 4, Umezuki-Falk discloses the control device according to claim 1, 
wherein the setting for the filtering condition that is input includes a setting for specifying whether transmission of the communication data received from the drive device is to be filtered, or the communication data received from the information processing device is to be filtered. (Falk; FIG. 1-5; ¶ [0010]-[0067]; The embodiment(s) detail filtering associated with criterion/parameters and settings.)

Re Claim 5, Umezuki-Falk discloses the control device according to any one of claims 1, wherein the setting for the filtering condition that is input includes a setting for specifying a communication protocol for the communication data to be filtered. (Falk; FIG. 1; ¶ [0025]-[0032], [0053]-[0057]; The embodiment(s) depict methodology similar in concept and scope that details associated protocols with filtering conditions.) 

Umezuki-Falk discloses the control device according to any one of claims 1, 
wherein the setting for the filtering condition that is input includes at least one of a setting for specifying a destination of the communication data received from the one device, and 
a setting for specifying a source of the communication data received from the one device. (Falk; FIG. 1; ¶ [0012]-[0020], [0056]-[0059]; The embodiment(s) detail destination IP addresses, destination ports.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457